                3:20-cv-03233-SEM-TSH # 24   Page 1 of 10
                                                                                E-FILED
                                                  Monday, 26 October, 2020 09:57:29 AM
                                                           Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

CHUNG CHUI WAN                               )
                                             )
     Petitioner,                             )
                                             )
          v.                                 )    No. 20-cv-3233
                                             )
MICHEL DALE DEBOLT                           )
                                             )
     Respondent.                             )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on Respondent’s motion to

dismiss (d/e 14). For the reasons stated below, the motion to

dismiss is DENIED.

                          I. BACKGROUND

     On September 8, 2020, Petitioner filed her Complaint and

Petition (d/e 1) for the return of her and Respondent’s minor

children pursuant to the Convention on the Civil Aspects of

International Child Abduction (“Hague Convention”) and the

International Child Abduction Remedies Act (“ICARA”). See d/e 1.

Petitioner is a citizen of Hong Kong and the United Kingdom.

Petitioner filed the action to secure the return of the two minor


                            Page 1 of 10
                 3:20-cv-03233-SEM-TSH # 24   Page 2 of 10




children, T.D. and A.D., from Illinois to Hong Kong. The children

were born in Hong Kong and are citizens of Hong Kong and the

United States. Petitioner alleges that on July 18, 2020, Respondent

traveled with the minor children from Hong Kong to Shelbyville,

Illinois to visit relatives. Petitioner agreed to the trip. Petitioner

contends that Respondent originally said the minor children would

return on August 17, 2020. However, Respondent thereafter told

Petitioner that he and the children will not return to Hong Kong.

     On October 7, 2020, Respondent filed a motion to dismiss (d/e

14) and memorandum of law in support (d/e 15) arguing that the

Hague Convention is now void with Hong Kong. Respondent argues

that recent events indicate that Hong Kong is indistinguishable

from the People’s Republic of China (PRC), and the United States

government declared Hong Kong is no longer autonomous from the

PRC. See d/e 15. Respondent contends that because PRC is not a

signatory to the Hague Convention, Hong Kong is no longer a party

to the Convention, and, therefore, Petitioner failed to state a claim

and her Petition should be dismissed with prejudice. However,

Petitioner argues that Hong Kong is still a party to the Convention,




                              Page 2 of 10
                3:20-cv-03233-SEM-TSH # 24   Page 3 of 10




and the Court does not have jurisdiction to decide the sovereignty of

Hong Kong as it is a nonjusticiable political question. See d/e 21.

                       II. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cty. Of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). A complaint must “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A plausible claim is one that alleges factual content from

which the Court can reasonably infer that the defendant is liable for

the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Factual allegations are accepted as true at the pleading

stage, but allegations in the form of legal conclusions are

insufficient to survive a Rule 12(b)(6) motion.” Adams v. City of

Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (internal quotation

omitted). The court must draw all inferences in favor of the non-

moving party. In re marchFIRST Inc., 589 F.3d 901, 904 (7th Cir.

2009).




                            Page 3 of 10
                3:20-cv-03233-SEM-TSH # 24   Page 4 of 10




                            III. ANALYSIS

     Hong Kong has been a separate yet unified country as a “one

country, two systems” policy with China since July 1, 1997, which

was to continue until the year 2047. See 22 U.S.C. § 5701.

     In 1988, the United States ratified the Hague Convention and

became a contracting state on July 1, 1988. See Executive Order

No. 12648, 53 Fed.Reg. 30637 (1988). Also in 1988, the United

States enacted the ICARA to implement the Hague Convention in

the United States. See 22 U.S.C. §§ 9001 et seq. On September 1,

1997, Hong Kong became a signatory to the Hague Convention. See

U.S. Hague Convention Treaty partners, U.S. Department of State –

Bureau of Consular Affairs,

https://travel.state.gov/content/travel/en/International-Parental-

Child-Abduction/abductions/hague-abduction-country-list.html

(last visited October 23, 2020).

     In 1992, Congress enacted the United States-Hong Kong Policy

Act (USHKPA), which governs U.S. policy with Hong Kong. 22

U.S.C.A. § 5701 et seq. Section 5721 provides:

     If in carrying out this subchapter, the President
     determines that Hong Kong is not legally competent to
     carry out its obligations under any such treaty or other


                              Page 4 of 10
                3:20-cv-03233-SEM-TSH # 24   Page 5 of 10




     international agreement, or that the continuation of Hong
     Kong’s obligations or rights under any such treaty or
     other international agreement is not appropriate under
     the circumstances, such determination shall be reported
     to the Congress in accordance with section 5731 of this
     title.

22 U.S.C. § 5721. On May 22, 2020, China approved new national

security legislation over Hong Kong. See China’s National Security

Law for Hong Kong: Issues for Congress, Congressional Research

Service, R46473 (August 3, 2020) (available at

https://crsreports.congress.gov/product/pdf/R/R46473). The U.S

Congress was notified of this change. See 2020 Hong Kong Policy

Act Report, U.S. Department of State, https://www.state.gov/2020-

hong-kong-policy-act-report/ (last visited October 23, 2020).

     As stated in the Congressional Research Service Report (CSR

Report):

     On June 30, 2020, China’s National People’s Congress
     Standing Committee (NPCSC) passed a national security
     law (NSL) for the Hong Kong Special Administrative
     Region (HKSAR). Hong Kong’s Chief Executive
     promulgated it in Hong Kong later the same day. The law
     is widely seen as undermining the HKSAR’s once-high
     degree of autonomy and eroding the rights promised to
     Hong Kong in the 1984 Joint Declaration on the
     Question of Hong Kong, an international treaty between
     the People’s Republic of China (China, or PRC) and the
     United Kingdom covering the 50 years from 1997 to
     2047.


                            Page 5 of 10
                3:20-cv-03233-SEM-TSH # 24   Page 6 of 10




See CRS Report R46473, p. 2. Thereafter, President Trump and

Secretary of State Pompeo have taken steps to combat China’s

actions. Id. at p. 2-3.

     On July 14, 2020, the United States passed the Hong Kong

Autonomy Act (HKAA) codifying that the PRC was to ensure Hong

Kong has the “high degree of autonomy.” Id. at p. 2; Public Law

116-149. On the same day, President Trump issued an Executive

Order, No. 13936, declaring a national emergency based on his

determination that “the situation with respect to Hong Kong,

including recent actions taken by the PRC to fundamentally

undermine Hong Kong’s autonomy, constitutes an unusual and

extraordinary threat . . . to the national security, foreign policy, and

economy of the United States.” See Exec. Order No. 13936, 85 Fed.

Reg. 43413 (July 17, 2020). The Executive Order states, “It shall be

the policy of the United States to suspend or eliminate different and

preferential treatment for Hong Kong to the extent permitted by law

and in the national security, foreign policy, and economic interest of

the United States.” Id. The President found that the recent actions




                             Page 6 of 10
                3:20-cv-03233-SEM-TSH # 24   Page 7 of 10




of PRC “constitutes an unusual and extraordinary threat” and

declared “a national emergency with respect to that threat.” Id.

     Respondent argues that the Executive Order suspends

differential treatment and eliminates the distinction between Hong

Kong and China for purposes of the Hague Convention. As such,

according to Respondent, the United States no longer treats Hong

Kong as a party to the Convention. However, as Petitioner

indicates, the Executive Order refers to specific federal statutes and

treaties. Neither the Convention nor the ICARA is cited in the

Executive Order. See Exec. Order No. 13936. Petitioner argues

there is no basis to conclude that the United States intended to

abrogate or suspend the application of the Convention to Hong

Kong. Respondent argues that the list was not exhaustive.

     Of note, the Court received a letter on October 15, 2020, from

the United States Department of State stating that the Department

is the U.S. Central Authority for the Hague Convention and that a

case is before this Court “as the result of a request to the Central

Authority from the Central Authority of Hong Kong for the return of

the minor children under the Convention.” See d/e 22. The

Department detailed information about the Convention and


                             Page 7 of 10
                3:20-cv-03233-SEM-TSH # 24   Page 8 of 10




resources provided to the Court, if it so desires. Id. The Court

finds that the U.S. Department of State is still following the Hague

Convention with respect to Hong Kong as the Department sent this

letter based on a request from the Central Authority of Hong Kong.

     The Court gives the language of the Executive Order its plain

and ordinary meaning as the language is clear and unambiguous.

Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2364

(2019) (“In statutory interpretation disputes, a court's proper

starting point lies in a careful examination of the ordinary meaning

and structure of the law itself. Where, as here, that examination

yields a clear answer, judges must stop.”) (citations omitted). The

Executive Order specifically states that Hong Kong is no longer

sufficiently autonomous to justify differential treatment in relation

to the People’s Republic of China (PRC or China) under the

particular United States laws and provisions thereof set out in

this order.” Exec. Order No. 13936 (emphasis added). Moreover,

throughout the Executive Order, the President lists specific statutes

and treaties that the Executive Order affects. The Hague

Convention and the ICARA are not mentioned. Therefore, the Court

finds that neither the United States Congress nor the President of


                             Page 8 of 10
                 3:20-cv-03233-SEM-TSH # 24   Page 9 of 10




the United States has removed Hong Kong from the Hague

Convention.

     Additionally, Petitioner argues that this Court does not have

jurisdiction to decide the sovereignty of Hong Kong as it is a

nonjusticiable political question. See Jones v. United States, 137

U.S. 202, 212 (1890) (“Who is the sovereign, de jure or de facto, of a

territory, is not a judicial, but a political, question, the

determination of which by the legislative and executive departments

of any government conclusively binds the judges, as well as all

other officers, citizens, and subjects of that government.”).

Petitioner contends that deciding the issue of whether Hong Kong is

without authority to be a party to the Convention would be a

political question, over which the Court lacks subject matter

jurisdiction. Without a clear pronouncement from the President of

the United States or the United States Congress that the United

States does not view Hong Kong as a signatory to the Hague

Convention, this Court is not in a position to issue a ruling on the

sovereignty of Hong Kong.




                              Page 9 of 10
                 3:20-cv-03233-SEM-TSH # 24   Page 10 of 10




                           IV. CONCLUSION

    For the reasons stated, Respondent’s motion to dismiss (d/e

14) is DENIED.

ENTERED: October 26, 2020.

FOR THE COURT:

                             s/ Sue E. Myerscough___
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                             Page 10 of 10
